--------------------------------------------------------------------------------

Exhibit 10.4


PURCHASE AGREEMENT


ASTERIAS BIOTHERAPEUTICS, INC.


1,000,000 BioTime Inc. Common Shares
with
1,000,000 Asterias Series B Common Stock Purchase Warrants


Total Purchase Price $2,500,000


READ THIS AGREEMENT CAREFULLY BEFORE YOU INVEST


The Asterias Common Stock Purchase Warrants (“Warrants”), and the shares of
Asterias Series B Common Stock issuable upon the exercise of the Warrants
(“Warrant Shares”) have not been registered under the Securities Act of 1933, as
amended, or applicable state securities laws and may not be offered for sale,
sold, transferred, pledged or hypothecated to any person, and the Warrants may
not be exercised, in the absence of an effective registration statement covering
such securities (or an exemption from such registration) and an opinion of
counsel satisfactory to Asterias Biotherapeutics, Inc. to the effect that such
transfer complies with applicable securities laws.

--------------------------------------------------------------------------------

PURCHASE AGREEMENT


This Agreement is entered into by Broadwood Partners, L.P. (“Purchaser”) and
Asterias Biotherapeutics, Inc., a Delaware corporation (the “Company).


1.                    Purchase and Sale of Shares with Warrants.


(a)                 Purchaser hereby irrevocably agrees to purchase, and the
Company hereby irrevocably agrees to sell to Purchaser, 1,000,000 common shares,
no par value, of BioTime, Inc., (“Shares”) for a total purchase price of Two
Million Five Hundred Thousand Dollars ($2,500,000).  In addition to the Shares,
Purchaser will receive warrants to purchase 1,000,000 shares of Series B Common
Stock of the Company (“Warrants”).  The Warrants will entitle the holder to
purchase, on the terms and conditions set forth in the Warrant Agreement
governing the Warrant, shares of Series B Common Stock, par value $0.0001 of the
Company (“Warrant Shares”) for $2.34 per Warrant Share (the “Warrant Price”),
subject to adjustment as provided in the Warrant Agreement a copy of which is
attached as Exhibit A (the “Warrant Agreement”).


2.                    Closing.  The consummation of the sale of the Shares with
Warrants (“Closing”) will take place no later than the second business day after
the Company delivers to Purchaser a countersigned signature page copy of this
Agreement (the “Closing Date”).


(a)                 On the Closing Date, Purchaser shall purchase all 1,000,000
Shares with  1,000,000 Warrants and shall pay to the Company, by wire transfer
to an account designated by the Company, the full purchase price of $2,500,000. 
On the Closing Date, the Company will issue to the Purchaser the 1,000,000
Shares purchased and 1,000,000 Warrants.


(b)                 The issue of the Shares purchased may be, at the election of
the Company, by book entry of such Shares purchased, in the name of the
Purchaser, on the records of the transfer agent of the Shares or by a stock
certificate in the name of the Purchaser for the number of Shares purchased. 
The Warrants shall be sent to the Purchaser by next business day delivery
service or certified mail within two business days after the Closing Date, along
with a copy of the Warrant Agreement governing the Warrants executed by the
Company.


(c)                 The Closing shall be subject to the following conditions:


(i)                 The representations and warranties of the Company contained
in this Agreement shall be true and correct in all material respects on the date
of the Closing, and the Company shall have complied in all material respects
with its covenants required to have been performed as of the date of Closing;
and


(ii)                No litigation or other proceeding of any kind to enjoin,
delay, prohibit or restrict the consummation of the sale of the Shares with
Warrants under this Agreement shall be pending, and there shall be no judgment,
order or writ of any court or government authority in effect prohibiting or
restricting the consummation of the of the sale of the Shares with Warrants
under this Agreement.
2

--------------------------------------------------------------------------------

3.                    Registration Rights.  Concurrently with the execution and
delivery of this Agreement, Purchaser and the Company shall enter into a
Registration Rights Agreement in the form of Exhibit B, pursuant to which the
Company is agreeing to register the Warrants and the Warrant Shares under the
Securities Act of 1933, as amended (the “Act”).


4.                    Lock-Up Agreement.  In order to induce the Company to
enter into this Agreement and to sell to Purchaser the Shares with Warrants
pursuant to this Agreement, Purchaser agrees that for a period of 275 days
commencing on the Closing Date, Purchaser shall not, without the prior written
consent of the Company or BioTime, (i) offer, sell, contract to sell, pledge or
otherwise dispose of any of the Shares, or (ii) enter into any transaction which
is designed to, or might reasonably be expected to, result in the disposition of
any of the Shares, whether by actual disposition or effective economic
disposition due to cash settlement or otherwise, by Purchaser or any affiliate
of Purchaser or any person in privity with Purchaser or any affiliate of
Purchaser.  The foregoing prohibition on the disposition of the Shares shall
also prohibit the filing (or participation in the filing) of a registration
statement with the Securities and Exchange Commission in respect of, or
establishing or increasing a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder, with respect to, any
of the Shares.  The foregoing restriction shall not apply to bona fide gifts of
Shares approved by the Company or BioTime where each recipient of a gift of
shares agrees in writing to be bound by the same restrictions in place for
Purchaser pursuant to this Section 4 for the duration that such restrictions
remain in effect at the time of transfer.  This Section 4 applies only to the
Shares purchased by Purchaser pursuant to this Agreement and any other common
shares of BioTime issued to Purchaser as a stock dividend or upon the split-up
or reclassification of such Shares.


5.                    Representations and Warranties of the Company.  The
Company makes the following representations and warranties for the benefit and
reliance of Purchaser.  The following representations and warranties are true
and correct on the date of this Agreement and as of the Closing Date, and are
qualified accordingly.


(a)                 Organization.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the state of Delaware,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted.  The Company is duly
qualified to conduct business and is in good standing as a foreign corporation
in California and in each other jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to so qualify would not have a material adverse effect on its
business.


(b)                Authority; Enforceability.  The Company has the corporate
power and authority to execute and deliver, and to perform all of its
obligations under, this Agreement, the Registration Rights Agreement, and the
Warrant Agreement.  The execution and delivery of this Agreement, the Warrant
Agreement, and the Registration Rights Agreement and the performance by the
Company of its obligations under this Agreement, the Warrant Agreement, and the
Registration Rights Agreement have been duly authorized by all necessary action
on the part of the Board of Directors of the Company.  This Agreement, the
Warrant Agreement and the Registration Rights Agreement are the valid and
binding agreements of the Company, enforceable in accordance with their
respective terms, except to the extent limited by any bankruptcy, insolvency, or
similar law affecting the rights of creditors generally.
3

--------------------------------------------------------------------------------

(c)                 No Conflict.  The execution and delivery of this Agreement,
the Warrant Agreement, and the Registration Rights Agreement, the consummation
of the transactions contemplated hereunder and thereunder by the Company do not
and will not violate any provisions of (i) any federal or state rule,
regulation, statute, or law applicable to the Company or (ii) the terms of any
order, writ, or decree of any federal or state court or judicial or regulatory
authority or body by which the Company is bound, (iii) the certificate of
incorporation or bylaws of the Company or (iv) any agreement, instrument or
contract to which the Company is a party and which is material to the business
of the Company.


(d)                Validity of the Warrants and Warrant Shares.  The Warrants,
when delivered at Closing, will be the duly authorized and valid obligations of
the Company, enforceable in accordance with the terms of the Warrant Agreement. 
The Warrant Shares, when issued upon exercise of the Warrants, will be duly
authorized and validly issued, fully paid, and nonassessable.


(e)                 Litigation.  There is no action, proceeding, or
investigation pending which challenges the Company’s right to enter into this
Agreement, or challenges any action taken or to be taken, by the Company in
connection with this Agreement.


(f)                  Capitalization.  The authorized capital of the Company
includes 75,000,000 shares of Series A Common Stock, 75,000,000 shares of Series
B Common Stock, and 5,000,000 shares of Preferred Stock.  As of June 9, 2014,
there were issued and outstanding: (i) 6,537,779 shares of Company Series A
Common Stock, (ii) 24,161,040 shares of Series B Common Stock (including 200,000
shares of ‘restricted stock” under the Company’s Equity Incentive Plan); (iii)
no shares of preferred stock issued or outstanding, (iv) 3,500,000 Warrants to
purchase Series B Common Stock, and (v) options to purchase 3,873,749 shares of
Series B Common Stock under the Company’s Equity Incentive Plan.


6.                    Investment Representations.  Purchaser represents and
warrants to the Company that:


(a)                 Authority; Enforceability.  The Purchaser has the power and
authority to execute and deliver, and to perform all of Purchaser’s obligations
under, this Agreement and the Registration Rights Agreement.  This Agreement has
been duly executed and delivered by Purchaser.  This Agreement is, and when
executed by Purchaser and the Company the Registration Rights Agreement will be,
the valid and binding agreements of the Purchaser, enforceable in accordance
with their respective terms, except to the extent limited by any bankruptcy,
insolvency, or similar law affecting the rights of creditors generally.


4

--------------------------------------------------------------------------------

(b)                 No Conflict.  The execution and delivery of this Agreement
and the Registration Rights Agreement, and consummation of the transactions
contemplated under this Agreement and under the Registration Rights Agreement,
including the purchase of the Shares with Warrants, by the Purchaser do not and
will not violate any provisions of (i) any rule, regulation, statute, or law
applicable to the Purchaser, (ii) the terms of any order, writ, or decree of any
court or judicial or regulatory authority or body by which the Purchaser is
bound, or (iii) the certificate of incorporation, bylaws, or similar charter or
governing documents of the Purchaser.


(c)                 Due Diligence.  Purchaser has made such investigation of the
Company and BioTime, Inc. as Purchaser deemed appropriate for determining to
acquire (and thereby make an investment in) the Shares and Warrants.  In making
such investigation, Purchaser has had access to such financial and other
information concerning the Company and BioTime as Purchaser requested. 
Purchaser has received and read copies of the form of Warrant Agreement,
including the form of the Warrant, and the form of Registration Rights
Agreement.  Purchaser acknowledges and understands that the Company is an early
stage venture with only a limited history of operations, and has received only
limited capital.  Purchaser acknowledges receipt of, or has access to:  (i) the
Company’s and BioTime’s respective Annual Report on Form 10-K for the year ended
December 31, 2013, Quarterly Report on Form 10-Q for the three months ended
March 31, 2014, and each Current Report on Form 8-K filed by the Company and
BioTime under the Securities and Exchange Act of 1934, as amended (the “Exchange
Act”), since January 1, 2014; (ii) a copy of the Amended and Restated
Certificate of Incorporation and Bylaws of the Company, and (iii) BioTime’s most
recent prospectus filed under the Act with respect to Registration Statement No.
333-187710 (collectively, the “Disclosure Documents”).  Purchaser is relying on
the information provided in the Disclosure Documents or otherwise communicated
to Purchaser in writing by the Company.  Purchaser has not relied on any
statement or representations inconsistent with those contained in the Disclosure
Documents or otherwise communicated to Purchaser in writing by the Company. 
Purchaser has had a reasonable opportunity to ask questions of and receive
answers from the executive officers of the Company and BioTime, concerning the
Company and BioTime, respectively, and to obtain additional information
(including all exhibits listed in the Disclosure Documents), to the extent
possessed or obtainable by the Company or BioTime without unreasonable effort or
expense, necessary to verify the information in the Disclosure Documents.  All
such questions have been answered to Purchaser’s satisfaction.


(d)                 Unregistered Offer and Sale.  Purchaser understands that the
Warrants and Warrant Shares are being offered and sold without registration
under the Act, or qualification under the California Corporate Securities Law of
1968, or under the laws of any other states of the United States in reliance
upon the exemptions from such registration and qualification requirements. 
Purchaser acknowledges and understands that the availability of the aforesaid
exemptions depends in part upon the accuracy of certain of the representations,
declarations and warranties made by Purchaser, and the information provided by
Purchaser, in this Agreement,  Purchaser is making such representations,
declarations and warranties, and is providing such information, with the intent
that the same may be relied upon by the Company and its officers and directors
in determining Purchaser’s suitability to acquire the Warrants.  Purchaser
understands and acknowledges that no federal, state or other agency has reviewed
or endorsed the offering of the Shares, Warrants, and Warrant Shares or made any
finding or determination as to the fairness of the offering or sale of the
Shares, Warrants and Warrant Shares, or the completeness of the information in
the Disclosure Documents.

5

--------------------------------------------------------------------------------

(e)                 Restrictions on Exercise and Transfer.  Purchaser
understands that the Warrants and Warrant Shares may not be offered, sold, or
transferred in any manner, and the Warrants may not be exercised, unless
subsequently registered under the Act, or unless there is an exemption from such
registration available for such offer, sale or transfer.


(f)                  Knowledge and Experience.  Purchaser (or if Purchaser is
not a natural person, the officers and directors making the decision on behalf
of Purchaser to purchase the Shares with Warrants) has such knowledge and
experience in financial and business matters to enable Purchaser to utilize the
information contained in the Disclosure Documents or otherwise made available to
Purchaser to evaluate the merits and risks of an investment in the Shares,
Warrants, and Warrant Shares, and to make an informed investment decision.


(g)                 Investment Intent.  Purchaser is acquiring the Warrants
solely for Purchaser’s own account and for investment purposes, and not with a
view to, or for sale in connection with, any distribution of the Warrants or
Warrant Shares other than pursuant to an effective registration statement under
the Act or unless there is an exemption from such registration available for
such offer, sale or transfer.


(h)                 Forward Looking Statements.  Matters discussed in the
Disclosure Documents include matters that may be considered “forward looking”
statements within the meaning of Section 27(a) of the Act and Section 21(e) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), which
statements Purchaser acknowledges and agrees are not guarantees of future
performance and involve a number of risks and uncertainties.  Nothing contained
in this Section 6(h) shall modify, amend or affect Purchaser’s right to rely on
the truth, accuracy and completeness of the statements and representations made
in the Disclosure Documents or otherwise communicated to Purchaser in writing by
the Company or on the Company’s representations and warranties contained in this
Agreement.


(i)                   No Assurance of Return on Investment.  It has never been
represented, guaranteed or warranted to Purchaser by the Company or BioTime or
any officer, director, employee, or agent of the Company or BioTime, that
Purchaser will realize any specific value, sale price, or profit as a result of
acquiring the Shares, Warrants, or Warrant Shares.


7.                    Resale Restrictions on Warrants and Warrant Shares.


(a)                 Purchaser agrees that Purchaser will not sell, offer for
sale, or transfer any of the Warrants or Warrant Shares unless those Warrants or
Warrant Shares, as applicable, have been registered under the Act, or unless
there is an exemption from such registration and an opinion of counsel
reasonably acceptable to the Company has been rendered stating that such offer,
sale, or transfer will not violate any United States federal or state securities
laws.

6

--------------------------------------------------------------------------------

(b)                The certificates evidencing the Warrants or Warrant Shares
will contain a legend to the effect that transfer is prohibited except pursuant
to registration under the Act, or pursuant to an available exemption from
registration under the Act.


(c)                 The Company will refuse to register the transfer, and will
issue instructions to the transfer agent and registrar of the Warrants and
Warrant Shares to refuse to register the transfer, of any Warrants or Warrant
Shares not made pursuant to registration under the Act or pursuant to an
available exemption from registration under the Act.


8.                    Accredited Investor Qualification.  Purchaser qualifies as
an “accredited investor” under Regulation D in the following manner.  (Please
check or initial all that apply to verify that you qualify as an “accredited
investor.”)


_____(a)            Purchaser is a natural person whose net worth, or joint net
worth with spouse, at the date of purchase exceeds $1,000,000 (not including the
value of Purchaser’s principal residence and excluding mortgage debt secured by
Purchaser’s principal residence up to the estimated fair market value of the
home, except that any mortgage debt incurred by Purchaser within 60 days prior
to the date of this Agreement shall not be excluded from the determination of
Purchaser’s net worth unless such mortgage debt was incurred to acquire the
residence).


____(b)               Purchaser is a natural person whose individual gross
income (excluding that of spouse) exceeded $200,000 in each of the past two
calendar years, and who reasonably expects individual gross income exceeding
$200,000 in the current calendar year.


____(c)                Purchaser is a natural person whose joint gross income
with spouse exceeded $300,000 in each of the past two calendar years, and who
reasonably expects joint gross income with spouse exceeding $300,000 in the
current calendar year.


____(d)               Purchaser is a bank, savings and loan association,
broker/dealer, insurance company, investment company, pension plan or other
entity defined in Rule 501(a)(1) of Regulation D as promulgated under the Act by
the Securities and Exchange Commission.


____(e)                Purchaser is a trust, and the trustee is a bank, savings
and loan association, or other institutional investor as defined in Rule
501(a)(1) of Regulation D as promulgated under the Act by the Securities and
Exchange Commission.


____(f)                 Purchaser is a private business development company as
defined in section 202(a)(22) of the Investment Advisers Act of 1940.


____(g)               Purchaser is a trust, and the grantor (i) has the power to
revoke the trust at any time and regain title to the trust assets; and (ii)
meets the requirements of items (a) (b), or (c) above.
 
       x (h)              Purchaser is a tax-exempt organization described in
Section 501(c) (3) of the Internal Revenue Code, or a corporation, Massachusetts
or similar business trust, or partnership, not formed for the specific purpose
of acquiring Shares and Warrants with total assets in excess of $5,000,000.
7

--------------------------------------------------------------------------------

____(i)                 The Purchaser is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring Shares and
Warrants, whose purchase is directed by a person who has such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of an investment in the Shares and Warrants.


____(j)                 The Purchaser is an entity in which all of the equity
owners meet the requirements of at least one of items (a) through (i) above.


9.                    Entities.  If Purchaser is a corporation, partnership,
limited liability company, trust, private limited company, or other entity,
Purchaser represents and warrants that: (a) it is authorized and otherwise duly
qualified to purchase and hold the Shares and Warrants; (b) it has its principal
place of business as set forth in Section 11; and (c) it has not been formed or
reorganized for the specific purpose of acquiring Shares and Warrants.


10.                 Miscellaneous.


(a)                 Governing Law.  This Agreement shall be governed by,
interpreted, construed and enforced in accordance with the laws of the State of
Delaware, as such laws are applied to contracts by and among residents of
Delaware, and which are to be performed wholly within Delaware.


(b)                 Amendment.  Neither this Agreement nor any provisions hereof
shall be modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.


(c)                 Notices.  Any notice, demand or other communication that any
party hereto may be required, or may elect, to give shall be sufficiently given
when (i) delivered personally at such address, (ii) delivered to such address by
air courier delivery service, or (iii) delivered by electronic mail (email) to
such electronic mail address as may be specified under this Agreement.  The
address for notice to the Company is: Asterias Biotherapeutics, Inc., 230
Constitution Drive, Menlo Park, California 94025; Attention:  Robert W. Peabody,
Chief Financial Officer; email: rpeabody@biotimemail.com.  The address for
notice of Purchaser is shown in Section 11.  A party may change its address for
notice by giving the other parties notice of a new address in the manner
provided in this Agreement.


(d)                 Counterparts.  This Agreement may be executed through the
use of separate signature pages or in any number of counterparts, and each of
such counterparts shall, for all purposes, constitute one agreement binding on
all the parties, notwithstanding that all parties are not signatories to the
same counterpart.  Counterparts sent by electronic mail, facsimile, or other
electronic means, including signatures thereon, shall be deemed originals.
8

--------------------------------------------------------------------------------

(e)                 Parties.  Except as otherwise provided herein, the Agreement
shall be binding upon and inure to the benefit of the parties and their heirs,
executors, administrators, successors, legal representatives and assigns.


(f)                  Entire Agreement.  This Agreement contains the entire
agreement of the parties with respect to its subject matter, and there are no
representations, covenants or other agreements with respect to the subject
matter of this Agreement except for those stated or referred to herein.


(g)                 No Assignment.  This Agreement is not transferable or
assignable by Purchaser except as may be provided herein.


(h)                 Delays and Omissions.  No delay or omission to exercise any
right, power, or remedy accruing to any party to this Agreement, upon any breach
or default of any other party under this Agreement, shall impair any such right,
power, or remedy of such party, nor shall such delay or omission be construed to
be a waiver of, or an acquiescence in, any such breach or default or any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring.  Any waiver, permit, consent, or approval of any kind
or character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be made in writing, and shall be effective
only to the extent specifically set forth in such writing.


(i)                   Expenses.  Each party shall bear their own expenses
incurred on their behalf with respect to this Agreement and to the transactions
contemplated by this Agreement.


(j)                   No Brokers or Finders Fees.  The Company and Purchaser
warrant to each other that no person is entitled to receive any fee, commission,
or other compensation as a broker, finder, or otherwise, in connection with the
execution and delivery of this Agreement or the issue and sale of the Shares or
Warrants.


(k)                 Titles and Subtitles.  The titles or headings of the
Sections of this Agreement are for convenience of reference only and are not to
be considered in construing this Agreement.


(l)                  Severability.  If one or more provisions of this Agreement
are held to be unenforceable under applicable law, each such unenforceable
provision shall be excluded from this Agreement and the balance of this
Agreement shall be interpreted as if each such unenforceable provision were so
excluded; the balance of this Agreement as so interpreted shall be enforceable
in accordance with its terms.


9

--------------------------------------------------------------------------------

11.                 Investor Information.
 
 
Name:
Broadwood Partners, L.P.
 
 
 
 
 
 
Address:
c/o Broadwood Capital, Inc.
 
 
 
 
 
 
 
724 Fifth Avenue, 9th Floor, New York, NY 10019
 
 
 
email:
   
 



 
Social Security or U.S. Taxpayer Identification Number:
   
 



 
State of Residence or Principal Place of Business:
Delaware
 



 
Country of Residence if other than United States:
    
 
 
 
 
 
 
Information from Corporations, Partnerships, Limited Liability Companies,
Trusts, or Other Entity Investors:
 



 
Date of Formation:
1/1/89
 



 
Name and title of person authorized to bind the entity:
Neal C. Bradsher, President of the General Partner
 

 
IN WITNESS WHEREOF, the undersigned has entered into this Agreement and hereby
agrees to purchase Shares with Warrants for the price stated above and upon the
terms and conditions set forth herein.  The undersigned hereby agrees to all of
the terms of the Warrant Agreement and Registration Rights Agreement and agrees
to be bound by the terms and conditions thereof.


Dated:  June 12, 2014
 
 
Broadwood Partners, L.P.
 
 
 
By:
Broadwood Capital, Inc.
 
 
 
General Partner
 
 
 
 
 
 
 
 
By:
s/Neal C. Bradsher
 
 
 
 
 
 
 
 
Title:
President
 



10

--------------------------------------------------------------------------------

ACCEPTANCE BY COMPANY


The Company hereby agrees to sell to the Purchaser the Shares with Warrants
referenced in this Agreement in reliance upon all the representations,
warranties, terms and conditions contained in this Agreement.


IN WITNESS WHEREOF, the undersigned, on behalf of the Company, has executed this
acceptance as of the date set forth below.
 
Dated:  June 13, 2014
ASTERIAS BIOTHERAPEUTICS, INC.
 
 
 
 
 
 
By:
s/Pedro Lichtinger
 
 
 
 
 
 
Title:
President and CEO
 

 
 
11

--------------------------------------------------------------------------------